UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6416


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PETER SIMPSON, a/k/a Peter Pillings, a/k/a Clarence Floyd,
a/k/a Diamond,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:95-cr-00005-IMK-1)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter Simpson, Appellant Pro Se.        Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia;
Stephen Donald Warner, Assistant United States Attorney, Elkins,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Peter     Simpson       appeals    the     district      court’s      order

denying    his   18   U.S.C.    §    3582(c)(2)       (2006)    motion.      We    have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                        United

States v. Simpson, No. 1:95-cr-00005-IMK-1 (N.D.W. Va. Feb. 17,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented       in   the    materials

before    the    court   and   argument       would    not     aid   the   decisional

process.



                                                                             AFFIRMED




                                         2